IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,056


EX PARTE ROBERT EARL WASHINGTON, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 7566 IN THE 82ND JUDICIAL 
DISTRICT COURT FALLS COUNTY 


 Per Curiam.


O P I N I O N

 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code
of Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was convicted of possession of cocaine and sentenced to sixty-six years
imprisonment.  His conviction was affirmed by the Tenth Court of Appeals in an unpublished
opinion on February 25, 2004.  Washington v. State, No. 10-02-044-CR (Tex. App. --  Waco
2004, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because
he failed to ensure that Applicant received timely notice of the Tenth Court of Appeals'
decision to affirm his conviction.  Applicant also contends that counsel failed to inform him
of his right to file a petition for discretionary review. 
	Based on an affidavit filed by Applicant's appellate counsel, the trial court has
determined that counsel did not timely notify Applicant that his conviction had been affirmed
and that he had the right to file a pro se petition for discretionary review.  Therefore, we find
that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary
review due to the ineffective assistance of his appellate counsel.  Applicant is granted leave
to file an out-of-time petition for discretionary review from the Court of Appeals' judgment
in cause number 10-02-044-CR affirming his conviction in cause number 7566 from the 82nd
Judicial District Court of Falls County, Texas. Applicant shall file his petition for
discretionary review with the Court of Appeals within thirty days of the issuance of this
Court's mandate. 
 
DELIVERED: December 15, 2004	
DO NOT PUBLISH